Broyles, C. J.
On the call of the case the defendant made a motion for a continuance, based upon the absence of an alleged material witness for his defense. The motion complied with all the requirements of section 987 of the Penal Code of 1910, and there was no counter-showing by the State. Under the foregoing facts the refusal .to grant the continuance was error. In the motion for a new trial counsel for the defendant properly assigned error on such refusal. Exceptions pendente lite to such a judgment are not necessary.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.